                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

    JAMES LEE SPANN,                                      )
                                                          )
                           Plaintiff,                     )
                                                          )
    v.                                                    )
                                                          )   Case No. 2:14-CV-04259-BCW
    GEORGE A. LOMBARDI, et al.,                           )
                                                          )
                           Defendants.                    )

                                                  ORDER

         Before the Court is the State Defendants1 motion to stay. (Doc. #523). The Court, being

duly advised of the premises, grants said motion.

         The trial in this matter was set to begin on April 1, 2019. On March 29, 2019 the State

Defendants indicated their intent to file in the Court of Appeals for the Eighth Circuit an

interlocutory appeal of the Court’s forthcoming order on their summary judgment motion based

on the denial of qualified immunity. The Court continued the trial in this matter until the resolution

of the appellate proceedings. (Doc. #520).

         On April 9, 2019, the State Defendants filed a notice of interlocutory appeal (Doc. #524)

and a motion to stay all proceedings in this Court (Doc. #523).

         Where a party files an interlocutory appeal of an order denying summary judgment on

qualified immunity, “the district court should then stay its hand . . . and the district court should

not act further.” Johnson v. Hay, 931 F.2d 456, 459 n.2 (8th Cir. 1991). Because Spann’s remaining

Counts I, II, and IV against the State Defendants assert violations of his First, Eighth, and



1
  The State Defendants include: Michael Cahalin, Jay Cassady, Shane Counts, Kelly Deardeuff, Dave Dormire, Alan
Earls, George Lombardi, Raina Martin, Nick Miller, Timothy Murray, Noel Obi, April Purifoy, Brian Schmutz, and
Jim Wakeman.

                                                      1

          Case 2:14-cv-04259-BCW Document 528 Filed 04/22/19 Page 1 of 2
Fourteenth Amendment rights, the issue of qualified immunity permeates these claims. Although

qualified immunity is not implicated, at least on the face of Spann’s complaint, with respect to

Spann’s civil conspiracy Count V, the factual issues relating to other Counts are crucial to the

resolution of the civil conspiracy count. (Doc. #522). Therefore, the Court grants the State

Defendants’ motion to stay all proceedings in this case pending the resolution of the interlocutory

appeal. Accordingly, it is hereby

       ORDERED the State Defendants’ motion to stay (Doc. #523) is GRANTED.

       IT IS SO ORDERED.

DATED: April 22, 2019                                /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




                                                2

        Case 2:14-cv-04259-BCW Document 528 Filed 04/22/19 Page 2 of 2
